------   ------
               Case 2:18-cv-01531-AJS Document 5 Filed 11/26/18 Page 1 of 1
                              IN THE UNITED ST ATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

          MARK B. ARONSON,                                      )
                                                                )           ELECTRONICALLY FILED
                         Plaintiff,                             )
                                                                )
                 V.                                             )
                                                                )           Case No. 2: 18-cv-01531-AJS
          NATIONAL GAS & ELECTRIC, LLC, a Texas
                                                                 )
          limited liability company,
                                                                 )
                                                                 )
                         Defendants.

                            STIPULATION OF DISMISSAL WITH PREJUDICE

                Pursuant to Federal Rule of Civil Procedure 41 (a)(l )(A)(ii), Plaintiff Mark B. Aronson

         ("Plaintiff'), and Defendant National Gas & Electric, LLC ("Defendant"; collectively the

         "Parties"), hereby stipulate to dismiss this action in its entirety with prejudice. Plaintiff

         acknowledges this dismissal with prejudice precludes him from reasserting claims that were or

         could have been asserted against Defendant in this action. Each party agrees to bear its own costs.

                Agreed, executed, and submitted this 14th day of November, 2018.



         Plfilntif:!j   IL~
         Pro se, with opportunity to consult his own counsel


         Isl Matthew H. Sepp
         Matthew H. Sepp (P A85406)
         Morgan, Lewis & Bockius LLP                                                             -r--4---l
         One Oxford Centre, Thirty-Second Floor                        AND NOW, ttJis .;)_Ce:,               ,
         Pittsburgh, PA 15219
         (412) 560-3300
                                                                       day of    IV o-v            ,20 I i',
                                                                       IT IS SO ORDERED.
         matthew.sepp@,morganlewis.com
         Ezra D. Church                                                ~~--1-
         1701 Market Street                                             UNITEDSTAf?soisiR,cr JUOGE
         Philadelphia, PA 19103
         (215) 963-5000
         ezra.church@morganlewis.com

         Attorneys for Defendant National Gas & Electric, LLC
